IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY BAKER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4284

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed February 9, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Anthony Baker, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review, for
Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.